                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



JESSE COUNCE,

                                       Plaintiff,

               v.                                            CASE NO. 18-3244-SAC


SHAWANNA POWELL, et al.,

                                       Defendants.




                               MEMORANDUM AND ORDER

       Plaintiff Jesse Counce, a pretrial detainee being held at the Allen County Jail in Iola,

Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff proceeds in

forma pauperis. Plaintiff’s complaint (ECF No. 1) alleges he has been falsely accused, falsely

imprisoned, defamed, and harassed. He names Shawanna Powell and Detective B. Christian as

defendants. Mr. Counce states he met Shawanna Powell through an online dating site, decided he

did not wish to pursue a relationship after meeting her in person, and did not respond to subsequent

calls and text messages from her. Plaintiff alleges she then made false accusations to the police

and “got [him] arrested.” ECF No. 1 at 3. Mr. Counce further alleges Defendant Christian “didn’t

do any investigating” before arresting him, other than “running his name.” Id. Plaintiff claims he

was in Atlanta, Georgia, on October 18, 2017 (apparently the date of the alleged battery).

       On October 30, 2018, the Court entered a Memorandum and Order to Show Cause (MOSC)

(ECF No. 7), ordering Plaintiff to show cause by November 29, 2018, why his complaint should


                                                    1
not be dismissed due to the deficiencies set forth in the MOSC. The MOSC stated that if Plaintiff

failed within the time allotted to file a response, this action could be dismissed without further

notice. Plaintiff has not responded to the MOSC.

       As explained in the MOSC, Plaintiff’s request for the Court to intervene in a pending state

criminal prosecution must be denied based on the Younger abstention doctrine. See Younger v.

Harris, 401 U.S. 37, 45 (1971). Moreover, Mr. Counce’s claims against Ms. Powell must be

dismissed because she is not a state actor and therefore not subject to liability under § 1983. See

West v. Atkins, 487 U.S. 42, 48–49 (1988); Brentwood Academy v. Tennessee Secondary Athletic

Ass’n, 531 U.S. 288, 294–96 (2001).

       For the reasons stated herein, Plaintiff’s complaint must be dismissed.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

       IT IS SO ORDERED.

       DATED: This 10th day of December, 2018, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                2
